cum in                                                                          WR-48,152-08
         hlLtU IN                                                       COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                AUSTIN, TEXAS
                                                                        Transmitted 6/1/2016 12:21:15 PM
        June 1, 2016                                                        Accepted 6/1/2016 12:33:29 PM
                                    No. WR-48,152-08                                       ABELACLERK
   ABELACOSTA, CLERK                         ♦-
                                           3htthe
                               Court of Criminal appeals
                                        &t Austin

                                         Ex Parte
                                 GARCIA GLEN WHITE
                                         Applicant
                                             ♦

                         On Application for Writ of Habeas Corpus
                    From the 180th District Court of Harris County, Texas
                                        No. 723847




          APPLICANT'S MOTION FOR EXTENSION IN TIME IN WHICH
            TO CORRECT DEFICIENCIES IN MAY 24, 2016 RESPONSE




     To the Honorable Justices of the
     Court of Criminal Appeals of Texas:


           Comes now, the Applicant, Garcia Glen White, by and through his attorneys

     of record, Patrick F. McCann and Mandy Miller, and respectfully moves this

     Honorable Court to extend the time for filing his Response to this Court's Order of

     March 23, 2016, up to and including June 1, 2016. In support of such motion, the

     Applicant would show the Court the following:

           (1)   After receiving one extension in time up to and including May 24,

     2016, in which to file a Response worthy of this Court's attention, the Applicant

     timely filed his Response on May 24, 2016.


                                                                                 1|Page
       (2)    The undersigned counsel were advised telephonically by the Clerk of

this Court on June 1, 2016, that the Applicant's Response was deficient and had

been rejected for filing because of the unintended omission of the Certificate of

Compliance with respect to the word count of the Response.

       (3)    The       undersigned   have   corrected   this   deficiency   and,

contemporaneously with the filing of this motion for extension in time, have re

submitted the corrected Response.

       (4)    The undersigned apologize to both the Court and its Clerk for any

inconvenience this omission may have caused, and make assurances that steps

have been taken to ensure that this does not happen again.

                                      PRAYER


       Wherefore, premises considered, the Applicant prays that this Honorable

Court will, in all things, GRANT this motion, and permit the filing of the

Applicant's corrected Response to this Court's March 23, 2016 Order, and that the

Court further GRANT any additional relief to which the Applicant may be legally

and j ustly entitled.

       DATED this 1ST day of June, 2016.




                                                                        2 |Page
Respectfully submitted,



^^^?0€^f4WS*
Patrick McCann
State Bar No: 00792680
writlawyer(g)justice.com




Mandy Miller
State Bar No: 24055561
mandy@mandymillerlegal.com

909 Texas Ave., Ste. 205
Houston, TX 77002
(713)223-3805
Fax (713) 226-8097

Attorneys for the Applicant
Garcia Glen White




                              3 |Pa g e
                         CERTIFICATE OF SERVICE


        Applicant has sent a copy of the foregoing instrument to counsel for the

State of Texas at the following electronic mail addresses on this 1st day of June,

2016:




Lynn Hardaway
Harris County Assistant District Attorney
hardaway_lynn@dao.hctx.net

Lori DeAngelo
Harris County Assistant District Attorney
deangelo_lori@dao.hctx.net



                                                     I



                                      Patrick McCann




                                     IX n*J~uLi
                                      Mandy Miller

                                      Attorneys for the Applicant
                                      Garcia Glen White




                                                                        4 |Pag e